Name: Commission Implementing Decision (EU) 2015/2251 of 26 November 2015 confirming or amending the average specific emission of CO2 and specific emissions targets for manufacturers of passenger cars for the calendar year 2014 pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (notified under document C(2015) 8348)
 Type: Decision_IMPL
 Subject Matter: chemistry;  deterioration of the environment;  mechanical engineering;  organisation of transport;  land transport;  environmental policy
 Date Published: 2015-12-04

 4.12.2015 EN Official Journal of the European Union L 318/53 COMMISSION IMPLEMENTING DECISION (EU) 2015/2251 of 26 November 2015 confirming or amending the average specific emission of CO2 and specific emissions targets for manufacturers of passenger cars for the calendar year 2014 pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (notified under document C(2015) 8348) (Only the Dutch, English, French, German, Italian, and Swedish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 443/2009 of the European Parliament and of the Council of 23 April 2009 setting emission performance standards for new passenger cars as part of the Community's integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular the second subparagraph of Article 8(5) and Article 10(1) thereof, Whereas: (1) The Commission is required, pursuant to Article 8(5) of Regulation (EC) No 443/2009, to confirm each year the average specific emissions of CO2 and the specific emissions target for each manufacturer of passenger cars in the Union as well as for each pool of manufacturers formed in accordance with Article 7(1) of that Regulation. On the basis of that confirmation, the Commission is to determine whether manufacturers and pools have complied with the requirements of Article 4 of that Regulation. (2) Pursuant to Article 4 of Regulation (EC) No 443/2009 the average specific emissions of manufacturers for 2014 are calculated in accordance with the second paragraph of that Article and take into account 80 % of the manufacturer's new cars registered in that year. (3) The detailed data to be used for the calculation of the average specific emissions and the specific emissions targets is set out in point 1 of Part A and in Part C of Annex II to Regulation (EC) No 443/2009 and is based on Member States' registrations of new passenger cars during the preceding calendar year. (4) The 2014 data were submitted to the Commission by the time limit of 28 February 2015 in accordance with Article 8(2) of Regulation (EC) No 443/2009 by a majority of the Member States. Where, as a result of the verification of the data by the Commission, it was evident that certain data were missing or manifestly incorrect, the Commission contacted the Member States concerned and, subject to the agreement of those Member States, adjusted or completed the data accordingly. Where no agreement could be reached with a Member State, the provisional data of that Member State was not adjusted. (5) On 15 April 2015, the Commission published the provisional data and notified 93 manufacturers of the provisional calculations of their average specific emissions of CO2 in 2014 and their specific emissions targets in accordance with Article 8(4) of Regulation (EC) No 443/2009. Manufacturers were asked to verify the data and to notify the Commission of any errors within 3 months of receipt of the notification in accordance with the first subparagraph of Article 8(5) of that Regulation and Article 9(3) of Commission Regulation (EU) No 1014/2010 (2). Two manufacturers accepted the preliminary data without corrections whilst 40 manufacturers submitted notifications of errors within the given time limit. (6) For the remaining 51 manufacturers that did not notify any errors in the datasets or respond otherwise, the provisional data and provisional calculations of the average specific emissions and the specific emissions targets should be confirmed without adjustments. For one manufacturer all vehicles reported in the provisional dataset were outside the scope of Regulation (EC) No 443/2009. (7) The Commission has verified the corrections notified by the manufacturers and the respective justifications, and the dataset has been adjusted as appropriate. (8) In the case of records with missing or incorrect identification parameters, such as the type, variant, version code or the type approval number, the fact that manufacturers cannot verify or correct those records should be taken into account. As a consequence, it is appropriate to apply an error margin to the CO2 emissions and mass values of those records. (9) The error margin should be calculated as the difference between the distances to the specific emissions target expressed as the average emission target subtracted from the specific average emissions calculated including and excluding those registrations that cannot be verified by the manufacturers. Regardless of whether that difference is positive or negative, the error margin should always improve the manufacturer's position with regard to its specific emission target. (10) In accordance with Article 10(2) of Regulation (EC) No 443/2009, a manufacturer should be considered as compliant with its specific emission target referred to in Article 4 of that Regulation where the average emissions indicated in this Decision are lower than the specific emissions target, expressed as a negative distance to target. Where the average emissions exceed the specific emissions target, an excess emission premium are to be imposed in accordance with Article 9 of Regulation (EC) No 443/2009, unless the manufacturer concerned benefits from an exemption from that target in accordance with Article 2(4) or Article 11 of that Regulation or is a member of a pool in accordance with Article 7 of that Regulation and the pool complies with its specific emissions target. On that basis, one manufacturer should be considered exceeding its specific emission target for 2014. (11) Following a statement by the Volkswagen Group on 3 November 2015 that irregularities were found when determining type approval CO2 levels of some of their vehicles, the average specific emissions of CO2 and the specific emissions targets should not be confirmed for the Volkswagen pool and its members until further clarification is provided by the Volkswagen Group. As a consequence the Volkswagen pool and its members (Audi AG, Audi Hungaria Motor Kft., Bentley Motors Ltd, Bugatti Automobiles S.A.S., Automobili Lamborghini S.p.A., Dr Ing. h.c. F. Porsche AG, Quattro GmbH, Seat S.A., Skoda Auto A.S., and Volkswagen AG) should not be subject to this Decision. (12) The average specific emissions of CO2 from new passenger cars registered in 2014, the specific emissions targets and the difference between those two values should be confirmed accordingly, HAS ADOPTED THIS DECISION: Article 1 The values relating to the performance of manufacturers, as confirmed or amended for each manufacturer of passenger cars and for each pool of such manufacturers in respect of the 2014 calendar year in accordance with Article 8(5) of Regulation (EC) No 443/2009, are specified in the Annex to this Decision. The values referred to in points (a) to (e) of Article 10(1) of Regulation (EC) No 443/2009 for each manufacturer of passenger cars and for each pool of such manufacturers in respect of the 2014 calendar year are also specified in the Annex to this Decision, with the exception provided for in Article 2(4) of that Regulation for the manufacturers concerned. Article 2 This Decision is addressed to the following individual manufacturers and pools formed in accordance with Article 7 of Regulation (EC) No 443/2009: (1) Alpina Burkard Bovensiepen GmbH & Co., KG AlpenstraÃ e 35-37 86807 Buchloe Germany (2) Aston Martin Lagonda Ltd Gaydon Engineering Centre Banbury Road Gaydon Warwickshire CV35 0DB United Kingdom (3) Automobiles Citroen Route de Gizy 78943 VÃ ©lizy-Villacoublay Cedex France (4) Automobiles Peugeot Route de Gizy 78943 VÃ ©lizy-Villacoublay Cedex France (5) Avtovaz JSC Represented in the Union by: LADA France S.A.S. 13, Route Nationale 10 78310 CoigniÃ ¨res France (6) Bluecar SAS 31-32 quai de Dion Bouton 92800 Puteaux France (7) Bluecar Italy S.R.L. Foro Bonaparte 54 20121 Milano (MI) Italy (8) Bayerische Motoren Werke AG Petuelring 130 80788 MÃ ¼nchen Germany (9) BMW M GmbH Petuelring 130 80788 MÃ ¼nchen Germany (10) BYD Auto Industry Company Limited Represented in the Union by: BYD Europe B.V. Vareseweg 53 3047 AT Rotterdam The Netherlands (11) Caterham Cars Ltd 2 Kennet Road Dartford Kent DA1 4QN United Kingdom (12) Chevrolet Italia S.p.A. Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (13) FCA US LLC (Chrysler Group LLC) Represented in the Union by: Fiat Chrysler Automobiles Building 5  Ground floor  Room A8N C.so Settembrini, 40 10135 Torino Italy (14) CNG-Technik GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (15) Automobile Dacia SA Guyancourt 1 avenue du Golf 78288 Guyancourt Cedex France (16) Daihatsu Motor Co Ltd Represented in the Union by: Toyota Motor Europe Avenue du Bourget, 60 1140 Brussels Belgium (17) Daimler AG Mercedesstr 137/1 Zimmer 229 70546 Stuttgart Germany (18) Dongfeng Motor Corporation Represented in the Union by: Giotti Victoria S.r.l. Pisana Road, 11/a 50021 Barberino Val D'Elsa (Florence) Italy (19) Donkervoort Automobielen BV Pascallaan 96 8218 NJ Lelystad The Netherlands (20) DR Motor Company S.p.A. S.S. 85, Venafrana km 37.500 86070 Macchia d'Isernia Italy (21) Ferrari S.p.A. Via Emilia Est 1163 41122 Modena Italy (22) FCA Italy S.p.A. (Fiat Group Automobiles S.p.A.) Building 5  Ground floor  Room A8N C.so Settembrini, 40 10135 Torino Italy (23) Fisker Automotive and Technology Group LLC Fisker Automotive GmbH DaimlerstraÃ e 11a 85748 Garching Germany (24) Ford Motor Company Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (25) Ford Werke GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (26) Fuji Heavy Industries Ltd Represented in the Union by: Subaru Europe NV/SA Leuvensesteenweg 555 B/8 1930 Zaventem Belgium (27) General Motors Company Adam Opel AG Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (28) GM Korea Company Adam Opel AG Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (29) Great Wall Motor Company Ltd Represented in the Union by: International Motors Ltd I.M. House South Drive Coleshill B46 1DF United Kingdom (30) GTF Innovations S.A.S. ZI de Lucinges 01370 Treffort-Cuisiat France (31) Honda Automobile (China) Co., Ltd Represented in the Union by: Honda Motor Europe Ltd 470 London Road Slough Berkshire SL3 8QY United Kingdom (32) Honda Motor Co., Ltd 470 London Road Slough Berkshire SL3 8QY United Kingdom (33) Honda Turkiye A.S. Represented in the Union by: Honda Motor Europe Ltd 470 London Road Slough Berkshire SL3 8QY United Kingdom (34) Honda of the UK Manufacturing Ltd 470 London Road Slough Berkshire SL3 8QY United Kingdom (35) Hyundai Motor Company Represented in the Union by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (36) Hyundai Motor Manufacturing Czech S.r.o. Kaiserleipromenade 5 63067 Offenbach Germany (37) Hyundai Motor India Ltd Represented in the Union by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (38) Hyundai Assan Otomotiv Sanayi Ve Ticaret A.S. Represented in the Union by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (39) Isuzu Motors Limited Represented in the Union by: Isuzu Motors Europe NV Bist 12, 2630 Aartselaar Belgium (40) IVECO S.p.A. Via Puglia 35 10156 Torino Italy (41) Jaguar Land Rover Ltd Abbey Road Whitley Coventry CV3 4LF United Kingdom (42) Jiangling Motor Holding Co Ltd Represented in the Union by: LWMC Europe BV Berenbroek 3 5707 DB Helmond The Netherlands (43) KIA Motors Corporation Represented in the Union by: Kia Motors Europe GmbH Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (44) KIA Motors Slovakia S.r.o. Kia Motors Europe GmbH Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (45) KTM-Sportmotorcycle AG StallhofnerstraÃ e 3 5230 Mattighofen Austria (46) LADA Automobile GmbH Erlengrund 7-11 21614 Buxtehude Germany (47) LADA France S.A.S. 13, Route Nationale 10 78310 CoigniÃ ¨res France (48) Lotus Cars Ltd Hethel Norwich Norfolk NR14 8EZ United Kingdom (49) Magyar Suzuki Corporation Ltd Legal Department Suzuki Allee 7 64625 Bensheim Germany (50) Mahindra & Mahindra Ltd Represented in the Union by: Mahindra Europe S.r.l. Via Cancelliera 35 00040 Ariccia (Roma) Italy (51) Maruti Suzuki India Ltd Represented in the Union by: Suzuki Deutschland GmbH Legal Department Suzuki Allee 7 64625 Bensheim Germany (52) Maserati S.p.A. Viale Ciro Menotti 322 41122 Modena Italy (53) Mazda Motor Corporation Mazda Motor Europe GmbH European R & D Centre Hiroshimastr 1 61440 Oberursel/Ts Germany (54) McLaren Automotive Ltd Chertsey Road Woking Surrey GU21 4YH United Kingdom (55) Mercedes-AMG GmbH Mercedesstr 137/1 Zimmer 229 HPC F 403 70327 Stuttgart, Germany (56) MG Motor UK Ltd International HQ Q Gate Low Hill Lane Birmingham B31 2BQ United Kingdom (57) Mia Electric S.A.S. 45, rue des PierriÃ ¨res BP 60324 79143 Cerizay Cedex France (58) Micro-Vett S.r.l. Via Lago Maggiore, 48 36077 Altavilla Vicentina (VI) Italy (59) Mitsubishi Motors Corporation MMC Mitsubishi Motors Europe B.V. MME Mitsubishi Avenue 21 6121 SH Born The Netherlands (60) Mitsubishi Motors Europe B.V. MME Mitsubishi Avenue 21 6121 SH Born The Netherlands (61) Mitsubishi Motors Thailand Co., Ltd MMTh Represented in the Union by: Mitsubishi Motors Europe B.V. MME Mitsubishi Avenue 21 6121 SH Born The Netherlands (62) Morgan Motor Co. Ltd Pickersleigh Road Malvern Link Worcestershire WR14 2LL United Kingdom (63) National Electric Vehicle Sweden A.B. SaabvÃ ¤gen 5 SE-461 38 TrollhÃ ¤ttan Sweden (64) Nissan International SA Renault Nissan Representation Office Av des Arts 40 1040 Bruxelles Belgium (65) Adam Opel AG Bahnhofsplatz 1IPC 39-12 65423 RÃ ¼sselsheim Germany (66) Pagani Automobili S.p.A. Via dell' Artigianato 5 41018 San Cesario sul Panaro (Modena), Italy (67) Perodua Manufacturing Represented in the Union by: Kesman Ltd Suite 7 Queensgate House 18 Cookham Road Maidenhead Berkshire SL6 8BD United Kingdom (68) PGO Automobiles ZA de la pyramide 30380 Saint-Christol-les-AlÃ ¨s France (69) Perushaan Otomobil Nasional Sdn Bhd. Represented in the Union by: Proton Cars UK Ltd 1-3 Crowley Way Avonmouth Bristol BS11 9YR United Kingdom (70) Qoros Automotive Co., Ltd Represented in the Union by: Qoros Automotive Europe GmbH MartiusstraÃ e 5 80802 MÃ ¼nchen Germany (71) Renault S.A.S. Guyancourt 1 avenue du Golf 78288 Guyancourt Cedex France (72) Renault Trucks 99 Route de Lyon TER L10 0 01 69802 Saint Priest Cedex France (73) Rolls-Royce Motor Cars Ltd Petuelring 130 80788 MÃ ¼nchen Germany (74) Secma S.A.S. Rue Denfert Rochereau 59580 Aniche France (75) Ssangyong Motor Company Represented in the Union by: SsangYong Motor Europe Office HerriotstraÃ e 1 60528 Frankfurt am Main Germany (76) Suzuki Motor Corporation Represented in the Union by: Suzuki Deutschland GmbH Legal Department Suzuki Allee 7 64625 Bensheim Germany (77) Suzuki Motor Thailand Co. Ltd Represented in the Union by: Suzuki Deutschland GmbH Legal Department Suzuki Allee 7 64625 Bensheim Germany (78) Tata Motors Ltd Represented in the Union by: Tata Motors European Technical Centre Plc. International Automotive Research Centre University of Warwick Coventry CV4 7AL United Kingdom (79) Tazzari GL S.p.A. VIA Selice Provinciale 42/E 40026 Imola Bologna Italy (80) Tesla Motors Ltd Represented in the Union by: Tesla Motors NL 7-9 Atlasstraat 5047 RG Tilburg The Netherlands (81) Toyota Motor Europe NV/SA Avenue du Bourget 60 1140 Brussels Belgium (82) Volvo Car Corporation VAK building Assar Gabrielssons vÃ ¤g SE-405 31 GÃ ¶teborg Sweden (83) Wiesmann GmbH An der Lehmkuhle 87 48249 DÃ ¼lmen Germany (84) Pool for: BMW Group BMW Petuelring 130 80788 Munich Germany (85) Pool for: Daimler AG Mercedesstr 137/1 Zimmer 229 70546 Stuttgart Germany (86) Pool for: FCA Italy S.p.A. Building 5  Ground floor  Room A8N C.so Settembrini, 40 10135 Torino Italy (87) Pool for: Ford -Werke GmbH Niehl Plant, building Imbert 479 Henry Ford StraÃ e 1 50725 KÃ ¶ln Germany (88) Pool for: General Motors Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (89) Pool for: Honda Motor Europe Ltd 470 London Road Slough Berkshire SL3 8QY United Kingdom (90) Pool for: Hyundai Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (91) Pool for: Kia Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (92) Pool for: Mitsubishi Motors Mitsubishi Avenue 21 6121 SH Born The Netherlands (93) Pool Renault 1 Avenue du Golf 78288 Guyancourt Cedex France (94) Suzuki Pool Suzuki Allee 7 64625 Bensheim Germany (95) Pool for: Tata Motors Ltd, Jaguar Cars Ltd, Land Rover Abbey Road Whitley Coventry CV3 4LF United Kingdom It shall be published in the Official Journal of the European Union. Done at Brussels, 26 November 2015. For the Commission Miguel ARIAS CAÃ ETE Member of the Commission (1) OJ L 140, 5.6.2009, p. 1. (2) Commission Regulation (EU) No 1014/2010 of 10 November 2010 on monitoring and reporting of data on the registration of new passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (OJ L 293, 11.11.2010, p. 15). ANNEX Table 1 Values relating to the performance of manufacturers confirmed in accordance with Article 10 of Regulation (EC) No 443/2009 A B C D E F G H I Manufacturer name Pools and derogations Number of registrations Average CO2 (80 %) corrected Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 (100 %) ALPINA BURKARD BOVENSIEPEN GMBH E CO KG DMD 753 160,382 1 842,29 168,440 ASTON MARTIN LAGONDA LTD D 1 358 313,382 313,000 0,382 0,382 1 815,17 319,624 AUTOMOBILES CITROEN 594 247 103,142 125,262  22,120  22,120 1 268,32 110,758 AUTOMOBILES PEUGEOT 766 517 102,376 125,348  22,972  22,972 1 270,20 109,549 AVTOVAZ JSC P8 831 213,646 125,611 88,035 88,035 1 275,96 215,937 BLUECAR SAS 1 070 0,000 123,686  123,686  123,686 1 233,83 0,000 BLUECAR ITALY SRL 100 0,000 124,882  124,882  124,882 1 260,00 0,000 BAYERISCHE MOTOREN WERKE AG P1 791 411 120,841 139,446  18,605  18,648 1 578,69 130,892 BMW M GMBH P1 6 559 201,232 147,426 53,806 53,064 1 753,31 208,926 BYD AUTO INDUSTRY COMPANY LIMITED 47 0,000 179,493  179,493  179,493 2 455,00 0,000 CATERHAM CARS LIMITED DMD 81 152,781 642,53 160,543 CHEVROLET ITALIA SPA P5 66 113,000 118,182  5,182  5,182 1 113,39 114,530 CHRYSLER GROUP LLC P3 57 945 170,991 158,684 12,307 12,145 1 999,66 181,942 CNG-TECHNIK GMBH P4 9 0,000 143,761  143,761  143,761 1 673,11 22,000 AUTOMOBILE DACIA SA P8 372 685 119,789 122,430  2,641  2,641 1 206,35 125,172 DAIMLER AG P2 685 857 118,152 139,460  21,308  21,329 1 579,00 131,482 DONGFENG MOTOR CORPORATION DMD 3 165,000 1 251,33 171,333 DONKERVOORT AUTOMOBIELEN BV DMD 10 178,000 865,00 178,000 DR MOTOR COMPANY SRL DMD 305 144,270 1 214,16 146,115 FERRARI SPA D 2 068 300,285 303,000  2,715  2,715 1 671,58 316,254 FIAT GROUP AUTOMOBILES SPA P3 666 763 110,682 119,520  8,838  8,847 1 142,68 115,543 FISKER AUTOMOTIVE INC 27 53,000 181,778  128,778  128,778 2 505,00 53,000 FORD MOTOR COMPANY P4 21 101,756 134,118  32,362  102,261 1 462,10 136,048 FORD-WERKE GMBH P4 939 427 113,657 127,433  13,776  13,777 1 315,84 121,450 FUJI HEAVY INDUSTRIES LTD ND 25 500 152,649 164,616  11,967  11,969 1 572,98 160,788 GENERAL MOTORS COMPANY P5 3 244 166,887 137,350 29,537 29,537 1 532,84 199,146 GM KOREA COMPANY P5 32 754 124,841 131,465  6,624  6,624 1 404,05 133,763 GREAT WALL MOTOR COMPANY LIMITED DMD 460 163,747 1 318,08 166,909 GTF INNOVATIONS SAS 3 758 116,045 131,844  15,799  15,799 1 412,34 123,226 HONDA AUTOMOBILE CHINA CO LTD P6 6 932 124,076 119,643 4,433 4,433 1 145,36 125,061 HONDA MOTOR CO LTD P6 7 402 122,460 131,824  9,364  9,364 1 411,92 132,559 HONDA TURKIYE AS P6 550 154,798 126,457 28,341 28,341 1 294,47 155,038 HONDA OF THE UK MANUFACTURING LTD P6 111 220 124,614 132,954  8,340  8,340 1 436,63 134,383 HYUNDAI MOTOR COMPANY P11 63 440 126,043 136,711  10,668  10,668 1 518,85 136,998 HYUNDAI ASSAN OTOMOTIV SANAYI VE P11 120 983 110,465 116,176  5,711  5,711 1 069,51 113,304 HYUNDAI MOTOR MANUFACTURING CZECH SRO P11 200 747 133,734 133,128 0,606 0,606 1 440,45 140,090 HYUNDAI MOTOR INDIA LTD P11 24 306 111,163 116,467  5,304  5,304 1 075,87 113,047 ISUZU MOTORS LIMITED DMD 64 199,922 2 026,14 204,000 IVECO SPA 2 228,000 237,075  9,075  9,075 3 715,00 319,000 JAGUAR LAND ROVER LIMITED P10/ND 140 214 165,435 178,025  12,590  12,590 2 043,66 178,403 JIANGLING MOTOR HOLDING CO LTD DMD 2 154,000 1 375,00 154,000 KIA MOTORS CORPORATION P13 216 344 115,439 126,403  10,964  10,964 1 293,30 125,015 KIA MOTORS SLOVAKIA SRO P13 130 605 133,612 133,518 0,094 0,094 1 448,98 140,734 KTM-SPORTMOTORCYCLE AG DMD 21 194,000 896,43 194,143 LADA AUTOMOBILE GMBH DMD 833 219,378 1 285,08 220,505 LADA FRANCE P8 2 179,000 129,452 49,548 49,548 1 360,00 202,000 LOTUS CARS LIMITED DMD 569 193,092 1 183,45 201,694 MAGYAR SUZUKI CORPORATION LTD P9/ND 108 700 117,932 123,114  5,182  5,183 1 147,29 123,154 MAHINDRA & MAHINDRA LTD DMD 221 174,943 1 889,86 176,805 MARUTI SUZUKI INDIA LTD P9/ND 26 905 97,981 123,114  25,133  25,133 932,15 99,191 MASERATI SPA P3 5 032 190,742 157,313 33,429 33,427 1 969,66 213,316 MAZDA MOTOR CORPORATION ND 159 719 121,968 129,426  7,458  7,458 1 407,43 128,179 MCLAREN AUTOMOTIVE LIMITED D 342 268,564 280,000  11,436  11,436 1 541,27 270,670 MERCEDES-AMG GMBH P2 651 261,346 145,494 115,852 115,064 1 711,04 272,252 MG MOTOR UK LIMITED D 2 280 135,148 149,500  14,352  14,352 1 329,33 140,523 MIA ELECTRIC SAS 22 0,000 108,563  108,563  108,563 902,91 0,000 MICRO-VETT SPA 6 0,000 129,772  129,772  129,772 1 367,00 0,000 MITSUBISHI MOTORS CORPORATION MMC P7 72 149 85,529 143,547  58,018  58,018 1 668,43 119,360 MITSUBISHI MOTORS EUROPE BV MME P7 41 132,688 133,308  0,620  0,620 1 444,39 146,195 MITSUBISHI MOTORS THAILAND CO LTD MMTH P7 20 075 95,695 109,822  14,127  14,127 930,47 97,539 MORGAN MOTOR CO LTD DMD 407 173,663 1 100,73 189,708 NATIONAL ELECTRIC VEHICLE SWEDEN DMD 208 177,229 1 610,13 181,827 NISSAN INTERNATIONAL SA 469 186 103,312 129,031  25,719  25,719 1 350,80 115,019 ADAM OPEL AG P5 860 957 122,425 131,518  9,093  9,093 1 405,22 130,150 PAGANI AUTOMOBILI SPA DMD 2 343,000 1 487,00 343,000 PERODUA MANUFACTURING SDN BHD DMD 20 137,000 1 010,75 137,700 PGO AUTOMOBILES DMD 11 174,000 1 011,18 174,182 PERUSAHAAN OTOMOBIL NASIONAL SDN BHD DMD 11 198,625 1 322,36 199,818 QOROS AUTOMOTIVE CO LTD DMD 39 146,000 1 485,00 146,000 RENAULT SAS P8 871 327 98,779 124,427  25,648  25,649 1 250,06 108,354 RENAULT TRUCKS DMD 24 187,474 2 145,63 191,292 ROLLS-ROYCE MOTOR CARS LTD P1 581 326,254 180,600 145,654 144,968 2 479,23 330,043 SECMA SAS DMD 41 131,000 658,00 131,585 SSANGYONG MOTOR COMPANY D 7 873 170,944 180,000  9,056  9,056 1 861,68 177,986 SUZUKI MOTOR CORPORATION P9/ND 16 467 163,974 123,114 40,860 40,860 1 315,77 169,338 SUZUKI MOTOR THAILAND CO LTD P9/ND 740 98,797 123,114  24,317  24,317 880,11 98,838 TATA MOTORS LIMITED P10/ND 405 132,660 178,025  45,365  45,365 1 368,96 141,770 TAZZARI GL SPA 21 0,000 99,137  99,137  99,137 696,67 0,000 TESLA MOTORS LTD 4 574 0,000 166,629  166,629  166,629 2 173,50 0,000 TOYOTA MOTOR EUROPE NV SA 538 673 102,286 127,146  24,860  24,998 1 309,55 112,791 VOLVO CAR CORPORATION 231 912 112,433 143,886  31,453  31,453 1 675,85 126,482 WIESMANN GMBH DMD 4 289,667 1 462,50 292,000 Table 2 Values relating to the performance of pools confirmed in accordance with Article 10 of Regulation (EC) No 443/2009 A B C D E F G H I Pool names Pool Number of registrations Average CO2 (80 %) corrected Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 (100 %) BMW GROUP P1 798 551 121,078 139,541  18,463  18,518 1 580,78 131,678 DAIMLER AG P2 686 508 118,181 139,465  21,284  21,301 1 579,12 131,616 FIAT GROUP AUTOMOBILES SPA P3 729 740 111,754 122,890  11,136  11,158 1 216,43 121,490 FORD-WERKE GMBH P4 939 457 113,654 127,433  13,779  13,781 1 315,84 121,449 GENERAL MOTORS P5 897 021 122,543 131,536  8,993  8,993 1 405,62 130,530 HONDA MOTOR EUROPE LTD P6 126 104 124,164 132,127  7,963  7,963 1 418,55 133,853 MITSUBISHI MOTORS P7 92 265 85,363 136,204  50,841  50,841 1 507,76 114,624 POOL RENAULT P8 1 244 845 104,458 123,830  19,372  19,373 1 236,99 113,461 SUZUKI POOL P9/ND 152 812 114,9 123,114  8,214  8,215 1 126,27 123,794 TATA MOTORS LTD, JAGUAR CARS LTD, LAND ROVER P10/ND 140 619 165,324 178,025  12,701  12,701 2 041,71 178,298 HYUNDAI P11 409 476 121,928 127,686  5,758  5,758 1 321,36 130,092 KIA P13 346 949 122,256 129,082  6,826  6,826 1 351,91 130,932 Explanatory notes to Tables 1 and 2: Column A: Table 1: Manufacturer name means the name of the manufacturer as notified to the Commission by the manufacturer concerned or, where no such notification has taken place, the name registered by the registration authority of the Member State. Table 2: Pool name means the name of the pool declared by the pool manager. Column B: D means that a derogation relating to a small volume manufacturer has been granted in accordance with Article 11(3) of Regulation (EC) No 443/2009 with effect for the calendar year 2014. ND means that a derogation relating to a niche manufacturer has been granted in accordance with Article 11(4) of Regulation (EC) No 443/2009 with effect for the calendar year 2014. DMD means that a de minimis derogation applies, i.e. a manufacturer which together with all its connected undertakings was responsible for fewer than 1 000 new registered vehicles in 2014 does not have to meet a specific emissions target. P means that the manufacturer is a member of a pool (listed in Table 2) formed in accordance with Article 7 of Regulation (EC) No 443/2009 and the pooling agreement is valid for calendar year 2014. Column C: Number of registrations means the total number of new cars registered by Member States in a calendar year, not counting those registrations that relate to records where the values for mass and/or CO2 are missing and those records which the manufacturer does not recognise. The number of registrations reported by Member States may otherwise not be changed. Column D: Average CO2 (80 %) corrected means the average specific emissions of CO2 that have been calculated on the basis of the 80 % lowest emitting vehicles in the manufacturer's fleet in accordance with the third indent of the second subparagraph of Article 4 of Regulation (EC) No 443/2009 and point 4 of Commission Communication COM(2010) 657 final. Where appropriate, the average specific emissions have been adjusted to take into account the corrections notified to the Commission by the manufacturer concerned. The records used for the calculation includes those that contain a valid value for mass and CO2 emissions. Column E: Specific emissions target means the emissions target calculated on the basis of the average mass of all vehicles attributed to a manufacturer applying the formula set out in Annex I to Regulation (EC) No 443/2009. Column F: Distance to target means the difference between the average specific emissions specified in column D and the specific emissions target in column E. Where the value in column F is positive the average specific emissions exceed the specific emissions target. Column G: Distance to target adjusted means that where the values in this column are different from those in column F, the values in that column have been adjusted to take into account an error margin. The error margin only applies if the manufacturer has notified the Commission of records with the error code B as set out in Article 9(3) of Regulation (EU) No 1014/2010. The error margin is calculated in accordance with the following formula: Error = absolute value of [(AC1  TG1)  (AC2  TG2)] AC1 = the average specific emissions of CO2 including the unidentifiable vehicles (as set out in column D); TG1 = the specific emissions target including the unidentifiable vehicles (as set out in column E); AC2 = the average specific emissions of CO2 excluding the unidentifiable vehicles; TG2 = the specific emissions target excluding the unidentifiable vehicles. Column I: Average CO2 (100 %) means the average specific emissions of CO2 that have been calculated on the basis of 100 % of the vehicles attributed to the manufacturer. Where appropriate, the average specific emissions have been adjusted to take into account the corrections notified to the Commission by the manufacturer concerned. The records used for the calculation includes those that contain a valid value for mass and CO2 emissions but do not take into account the super-credits referred to in Article 5 of Regulation (EC) No 443/2009.